Citation Nr: 0614769	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
ischemic heart disease.

2.	Entitlement to a compensable rating for irritable bowel 
syndrome.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served with the Philippine 
Commonwealth Army from December 1941 to May 1942 and from 
June 1945 to February 1946, and with the Philippine 
Guerrillas from November 1944 to May 1945.  He also was a 
prisoner of war from July 1942 to January 1943.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004 rating decision of the Manila RO.  


FINDINGS OF FACT

1. The veteran's ischemic heart disease has not been 
manifested by more than one episode of acute congestive 
heart failure in the past year; by left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
or by a workload of greater than three METs, but not greater 
than five METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope.

2. The veteran's irritable bowel syndrome is no more than 
mild; frequent episodes of bowel disturbance with abdominal 
distress have not been shown.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent is not warranted for the 
veteran's ischemic heart disease.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Codes (Code) 7005, 7015 (2005). 

2. A compensable rating for irritable bowel syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.114, Code 7319 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Prior to the rating decision on appeal, the veteran was 
advised of VA's duties to notify and assist in the 
development of his claims.  Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A February 2004 letter 
explained the evidence necessary to substantiate the claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing, advising him (at 
p. 3) to submit any evidence or provide any information he 
had pertinent to his claims.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria governing effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), as 
effective date criteria have no significance unless the 
claims are allowed, and the decision below does not do so.  
The veteran's pertinent treatment records have been secured.  
The RO arranged for VA heart and intestine examinations in 
February 2004.  He has not identified any evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service connection for ischemic heart disease, rated 30 
percent, and for irritable bowel syndrome, rated 
noncompensable, was granted in November 1997.

A January 2004 medical certificate from Dr. J. D. R.-R. 
reports the veteran had been treated on an outpatient basis 
for several illnesses including ischemic, hypertensive, and 
atherosclerotic cardiovascular disease, and chronic renal 
insufficiency.

January 2004 Ramiro Community Hospital echocardiogram (ECHO) 
results show the veteran had concentric left ventricular 
hypertrophy; a dilated left atrium without thrombus; a normal 
right atrium and right ventricular dimension; thickened 
mitral valve leaflets and chordae with adequate opening and 
closing motion; thickened aortic valve leaflets with 
calcification at the non-coronary cusp and left aortic cusp 
without restriction of motion; structurally normal tricuspid 
and pulmonary valve leaflets with adequate opening and 
closing motion; and a normal aortic root and main pulmonary 
artery dimensions, with calcification of the anterior and 
posterior aortic root.  The ECHO also reflected mild mitral 
and tricuspid regurgitation, impaired left ventricular 
diastolic function, and an ejection fraction of 76 percent.  
Electrocardiogram (EKG) results show the veteran had left 
ventricular hypertrophy and sinus rhythms that had occasional 
premature ventricular or atrial contractions.  A chest x-ray 
report reveals clear lung fields and a heart enlarged at the 
midline with inferolateral displacement of the ventricular 
apex.  The impression was cardiomegaly in the left ventricle.

A February 2004 VA chest x-ray report shows a tortuous and 
calcified aorta with an increase in the cardiac transverse 
diameter.  The impression was an atheromatous aorta and mild 
cardiomegaly.  ECHO results reflect concentric left 
ventricular hypertrophy with good systolic function; a 
dilated left atrium; a thickened non-coronary cusp with no 
restriction of motion; and a thickened aortic valve annulus.  
The ejection fraction was 77 percent.  EKG results reveals a 
first degree atrioventricular block.

On February 2004 heart examination, the veteran complained of 
being easily fatigable and experiencing shortness of breath 
after walking 20-30 meters or after straining to defecate.  
He did not have problems with activities of daily living.  He 
suffered from bouts of dizziness when walking in the sun, but 
did not have any episodes of syncope.  He reported he did not 
have heart palpitations or orthopnea and had not had cardiac 
surgery.  A stress test could not be performed because the 
veteran had bilateral leg pains; thus, the examiner estimated 
his workload METs [metabolic equivalent] were five to six.  
On physical examination, an apical beat was not palpable; the 
heart had a regular rhythm with normal first and second heart 
sounds and no third or fourth heart sounds.  The examiner 
noted the veteran was able to ambulate around the room.  The 
diagnoses were hypertensive arteriosclerotic heart disease; 
left ventricular hypertrophy; and a first degree 
atrioventricular block.  The examiner concluded the veteran's 
cardiac status precluded him from employment involving 
moderate physical exertion, but she believed he would be able 
to perform activities of daily living without discomfort.  

On February 2004 VA intestinal examination, the veteran 
reported he had persistent constipation with bowel movements 
every two to three days; he had been having these symptoms 
for the last seven years.  He complained of having right 
upper quadrant abdominal pain twice a week, which lasted 
three to four minutes and was relieved by passing out flatus.  
He did not have diarrhea, nausea, or vomiting.  The veteran 
noted he had gained weight (going from 149 to 161.4 pounds) 
about two months previously.  The veteran was not receiving 
any treatment or taking any medications for his symptoms.  
The examiner's diagnosis was irritable colon.

On February 2004 aid and attendance examination, the veteran 
reported he had recently been admitted to the Bohol hospital 
in Tagbilaran for three to four days for ischemic heart 
disease.  He noted he suffered from daily bouts of dizziness 
that made him unstable when walking and he needed assistance 
in activities of daily living.  The examiner's diagnosis 
questioned the etiology of the veteran's bouts of dizziness.  
She stated his instability problems may have resulted from 
hearing loss, joint pains, and dizziness.

C.	Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Ischemic heart disease encompasses arteriosclerotic heart 
disease and coronary artery disease and may be rated under 
Code 7005.  It also encompasses atrioventricular block and 
may alternatively be rated under Code 7015.  The criteria 
under Codes 7005 and 7015 are identical and provide that a 30 
percent rating (currently assigned) is warranted when a 
workload of greater than five METs, but not greater than 
seven METs, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
is shown on an electrocardiogram, echocardiogram, or x-ray.  
A 60 percent rating is warranted when the claimant has had 
more than one episode of acute congestive heart failure in 
the past year, or; when a workload of greater than three 
METs, but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  
38 C.F.R. § 4.104, Note 2.

Irritable bowel syndrome is rated under diagnostic code 7319.  
38 C.F.R. § 4.114.  A mild condition, with disturbances of 
bowel function with occasional episodes of abdominal distress 
is rated at 0 percent.  A moderate condition, with frequent 
episodes is rated at 10 percent.  A severe condition, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress is rated at 30 percent.   

D.	Analysis

Ischemic Heart Disease

The veteran's ischemic heart disease is evidenced by ECHO, 
EKG, and x-ray report findings of left ventricular 
hypertrophy, a dilated left atrium, and an atrioventricular 
block.  Since the veteran's leg pains prevented the February 
2004 examiner from performing a stress test, she estimated 
the veteran would have a workload of five to six METs before 
experiencing dyspnea, fatigue, angina, dizziness, or syncope.  

While the veteran reported at his February 2004 VA aid and 
attendance examination that he was admitted to the hospital 
earlier that year for ischemic heart disease, there is no 
evidence he was there for congestive heart failure.  
[Notably, at his VA heart examination (held the same day) he 
reported he had neither been confined to a hospital nor had 
cardiac surgery.]  Even if his 2004 hospital admission was 
for congestive heart failure, the 60 percent rating criteria 
requires the veteran to have had more than one episode of 
acute congestive heart failure in the past year; the record 
does not contain any such evidence.  Additionally, ECHO 
results show the veteran's ejection fraction was 76 percent 
in January 2004 and 77 percent in February 2004.  As noted 
above, a 60 percent rating requires an ejection fraction of 
30 to 50 percent.  Since the competent medical evidence does 
not show the veteran's ischemic heart disease is manifested 
by any of the criteria required for a 60 percent rating, a 
rating in excess of 30 percent is not warranted.

Irritable Bowel Syndrome

The veteran's irritable bowel syndrome is evidenced by 
constipation with bowel movements every two to three days.  
He also complained of abdominal pain occurring twice a week 
and lasting about three to four minutes until he passed out 
flatus.  He did not have diarrhea, nausea, or vomiting.  The 
veteran's symptoms are reflective of mild irritable bowel 
syndrome, with disturbances of bowel function and occasional 
episodes of abdominal distress.  The competent medical 
evidence does not show the veteran has frequent episodes of 
bowel disturbance with abdominal distress.  Thus, a 
compensable rating is not warranted for the veteran's 
irritable bowel syndrome.


ORDER

A rating in excess of 30 percent for ischemic heart disease 
is denied.

A compensable rating for irritable bowel syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


